Citation Nr: 0201236	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  98-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for a dorsal right 
wrist scar, secondary to ganglion cyst excision, currently 
rated as 10 percent disabling.	


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, with an additional period of verified active duty for 
training from August 1965 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran's claim for 
an increased rating for his dorsal right wrist scar, 
secondary to ganglion cyst excision, from noncompensably 
(zero percent) disabling to 10 percent disabling.  The 
veteran filed a timely appeal to the disability rating 
assigned.

When this matter was previously before the Board in March 
1999 it was remanded to the RO for further development, to 
include providing the veteran with a VA examination by a 
specialist, which has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The medical evidence indicates that the veteran has 
diminished sensibility in the radial nerve distribution of 
the dorsum of the right hand, and examiners have opined that 
at least some damage to the dorsal sensory branch of the 
radial nerve may be attributable to the inservice excision of 
the ganglion cyst.



CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for the 
veteran's dorsal right wrist scar, secondary to ganglion cyst 
excision, under 38 C.F.R. § 4.124a, Diagnostic Code 8514, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.124a, Diagnostic 
Code 8514 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA. The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased rating for his service-connected dorsal right wrist 
scar, secondary to ganglion cyst excision.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the statement of the case (SOC), and in several 
supplemental statements of the case (SSOCs), in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
Specifically, the Board observes that in the SSOC issued in 
July 2001, the RO provided the veteran with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C. § 5103, and the duty to assist claimants under 38 
U.S.C. § 5103A.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issue on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including examinations by VA orthopedic and 
neurological specialists, private medical records, and 
personal statements made by the veteran in support of his 
claim.  The appellant also testified before the undersigned 
Board Member in April 1998.  Furthermore, the Board remanded 
the veteran's claim in March 1999 with instructions that the 
veteran be afforded examinations by VA specialists, with 
requests that they review the veteran's claims file and make 
specific medical determinations to reconcile apparently 
conflicting previous medical evidence.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2001).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2001), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the 'same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In reviewing the record, the Board observes that the veteran 
underwent an excision of a ganglion cyst from the dorsal 
right wrist in 1968, while in service.  Service connection 
was granted for this disorder in a rating decision dated in 
October 1974, at which time a noncompensable (zero percent) 
disability rating was assigned.  

Beginning in 1985, the evidence indicates that the veteran 
complained of pain and swelling in the right wrist and 
tingling in some of the fingers of the right hand.  He 
indicated that this pain and swelling had been present ever 
since his surgery in the late 1960's.  Examinations and 
testing by VA and private physicians in 1985 and 1986 
resulted in a determination that the veteran was suffering 
from carpal tunnel syndrome of the right wrist.  

In November 1986, the veteran underwent carpal tunnel release 
surgery.  In a statement dated in June 1988, the veteran's 
surgeon, Gerhard M. Grieser, M.D., indicated that the veteran 
did well with this surgery, and that his symptoms of numbness 
and pain had subsided postoperatively.  Dr. Grieser then 
indicated the following:  

Note was made at time of examination of 
previous ganglionectomy.  This carpal 
tunnel surgery had nothing whatsoever to 
do with the previous ganglionectomy, or 
any future ones.  Carpal tunnel syndrome 
is the entrapment of the median nerve 
beneath the carpal ligament that runs 
across the inside of the wrist.  
Ganglions present on dorsum of hand, with 
enlarged knot, caus[e] pain & on occasion 
numbness but not in the same nerve 
distribution as the median nerve.


In August 1987, Dr. Grieser again examined the veteran for 
complaints of pain in the dorsum of the right hand.  Dr. 
Grieser noted that following the November 1986 carpal tunnel 
release surgery, the veteran had "a dramatic result with 
total resolution of all symptoms referrable [sic] to his 
carpal tunnel syndrome."  However, he had recently began to 
have pain, numbness, and swelling of the hand.  Examination 
showed nothing to suggest carpal tunnel syndrome.  Therefore, 
Dr. Grieser determined that the veteran should be evaluated 
again from the standpoint of his previous orthopedic problem, 
as he suspected that the veteran was suffering from 
tenosynovitis or some other inflammatory problem in the wrist 
which was unrelated to his carpal tunnel surgery.

The veteran underwent a VA examination in October 1987, at 
which time he reported the history of a ganglion cystectomy 
of the right wrist in 1969.  No mention of the carpal tunnel 
release surgery in 1986 was recorded.  Following a physical 
examination, the examiner diagnosed status post-operative 
ganglion cystectomy of the right wrist, paresthesias and 
edema distal to surgical scar of the right wrist, and 
impaired grasping of the right hand.  Subsequent x-rays a few 
days later revealed that the osseous structures of the 
veteran right hand were intact.

More recent evidence relevant to the current level of 
severity of the veteran's dorsal right wrist scar, secondary 
to ganglion cyst excision, includes a statement dated in July 
1992 from Thomas W. Wolff, M.D., a physician at Louisville 
Hand Surgery, a private health care facility.  At that time, 
Dr. Wolff stated that the veteran had presented with a 22-
year history of swelling in the right hand.  He noted the 
veteran's history of a right hand ganglion excision in 1969, 
as well as his carpal tunnel release surgery in 1986, which 
had achieved minimal relief of the veteran's pain and 
swelling.  On examination, Dr. Wolff found the veteran's pain 
difficult to localize, although tenderness was noted over the 
lateral epicondyle.  He rendered a diagnosis of right hand 
pain and swelling, etiology unknown.

Also of record is a statement from the veteran's private 
treating physician, Homer Skaggs, Jr., M.D., dated in August 
1996.  At that time, Dr. Skaggs noted that the veteran was 
suffering from chronic edema and chronic intractable pain in 
the right hand due to tendonitis of the right hand, carpal 
tunnel syndrome in the right hand, and a ganglion cyst, right 
wrist, since 1969.  Dr. Skaggs also indicated that the 
veteran had undergone three surgeries of the right wrist with 
little success.

In December 1996, the veteran underwent a VA examination.  At 
that time, the veteran reported his history of the dorsal 
right hand ganglion excision in 1969, as well as the carpal 
tunnel syndrome surgery in 1986.  The veteran complained of 
tingling in some of the fingers of his right hand, as well as 
weakness of the right hand grip.  He indicated that his right 
wrist ached constantly, and that he had no feeling at all on 
the top of his right hand from the scar down toward the 
fingers in the 1st, 2nd, and 3rd metacarpal areas.  He stated 
that these problems affected his job, since he was a welder 
and was right-handed, and needed to use the right hand to 
hold a blowtorch.  Following a physical examination and x-
rays, which were reportedly normal, the examiner diagnosed 
status post carpal tunnel surgery, right hand, well-healed, 
with residual weakness of the right hand, moderately severe, 
and status post ganglion cyst removal, dorsal surface of the 
right hand, well-healed.

In April 1998, Dr. Skaggs submitted a second statement in 
which he essentially repeated his comments made in August 
1996, again attributing the veteran's chronic right hand 
edema and pain to tendonitis, carpal tunnel syndrome, and a 
ganglion cyst of the right hand since 1969.

Also in April 1998, the veteran testified at a hearing held 
in Washington, D.C., before the undersigned Board Member.  At 
that time, the veteran stated that he suffered from swelling, 
tingling, pain and numbness in the right hand.  He stated 
that these symptoms made it difficult to give 100 percent 
effort at work, since he worked as a welder and used his 
fingers to pull the trigger of the welding torch.  He also 
stated that he had very poor grip strength, and was limited 
to driving 50 miles in his car.  He indicated that he had 
worked for the same employer for the previous 28 years, 
including the past 22 years as a welder, and that his 
colleagues often helped him by taking up the slack when he 
could not weld as much as usual.

In March 1999, the Board remanded the veteran's claim to the 
RO for further action.  Specifically, the Board noted that 
the medical evidence contained conflicting medical opinions 
regarding the source veteran's right hand and right wrist 
symptomatology, including attributions of these complaints to 
carpal tunnel syndrome, tendonitis, and the ganglion cyst 
excision.  Therefore, the Board remanded the veteran's claim 
to the RO with instructions that the veteran be afforded a 
specialty examination to determine the nature and extent of 
the veteran's current right wrist and hand disability.  The 
examiner was also asked to specify, to the extent possible, 
which symptomatology was attributable to the residuals of the 
ganglion cyst removal and which was caused by other 
pathology.

In response, the veteran underwent both a VA hand, thumb and 
fingers examination, and a VA peripheral nerves examination 
in April 1999.  The Board notes that both of these 
examinations were apparently conducted by a physician's 
assistant.  The examiner noted that he had reviewed the 
veteran's claims file.  Following the hand, thumb and fingers 
examination, the examiner rendered diagnoses of ganglion cyst 
repair 1968, carpal tunnel repair 1986 right wrist, and 
symptoms of swelling and pain on the dorsum or the wrist in 
the nerve distribution of the cutaneous branch of the radial 
nerve.  The examiner further opined as follows:

This nerve could have been damaged at the 
time of his ganglion cyst surgery.  The 
motor weakness of the hand should not 
result from damage to this nerve.  
Strength testing can be influenced by 
pain, however.  The cause of these 
symptoms and physical findings is not 
clear from the records provided.  Due to 
the chronicity of his symptoms over time 
as documented in the 1974 disability exam 
that the VA conducted, I think it is at 
least as likely as not that at least some 
of these symptoms on the dorsum of his 
wrist involving the sensory nerve 
distribution of his hand do have 
relationship to his original surgery.  
There could have been some exacerbation 
of the condition from chronic use of the 
wrist in welding over the years.

This same examiner also conducted the VA peripheral nerves 
examination, following which he rendered a diagnosis of 
paresthesias in the distribution of the cutaneous branch 
radial nerve of the right hand.  This examiner further stated 
that the etiology of the paresthesias was unknown, 
particularly since the most recent diagnostic testing, 
conducted in 1985, showed normal nerve conduction for both 
the ulnar and the medial nerves.  The examiner referred the 
reader to the hand, thumb and fingers examination for further 
information.

Following the receipt of these examination reports, the RO 
determined that these examinations were insufficient to 
satisfy the requests of the Board remand.  Specifically, the 
RO noted that the Board's remand order required that the 
veteran be afforded specialty examinations, but that the 
examinations requested by the RO had been conducted by a 
physician's assistant.  Therefore, the veteran's claims file 
was returned to the VA Medical Center for examination by a 
specialist.

In May 2001 the veteran underwent a VA peripheral nerves 
examination.  This examination was conducted by a VA 
neurologist.  Although he specifically stated that the 
veteran's claims file was not available for him to review, he 
did note that he had reviewed the veteran's electronic 
medical records.  On examination, the examiner noted that the 
veteran had weakness of the right hand grip and very mild 
weakness of the right thenar muscles.  However, there was no 
muscle atrophy.  Sensory examination revealed a subjective 
decreased appreciation for pinprick in the medial nerve 
distribution of the right hand although he was able to 
appreciate pinprick over all four extremities.  Following 
this examination, the examiner stated that no objective 
neurological deficit could be found.  He rendered a relevant 
diagnosis of "[s]uspected right carpal tunnel syndrome which 
I think is unrelated to the surgery over the dorsum of the 
right hand of 1968."

In May 2001, the veteran also underwent a VA hand, thumb and 
fingers examination by a VA orthopedist.  This examiner noted 
that the veteran's claims file had been reviewed in preparing 
the examination report.  Following physical and radiological 
examinations, the examiner discussed at length and in great 
detail the veteran's medical history, the physical findings 
on examination, and the expected symptomatology which would 
result from various possible disorders, including diminished 
sensation, atrophy, and decreased grip strength.  The 
examiner noted the veteran's complaints of numbness in 
several fingers, as well as a loss of sensibility over the 
dorsum of the radial aspect of the right hand distal to the 
dorsal wrist cyst scar.    Examination of the wrist revealed 
a well-healed transverse scar over the dorsum of the base of 
the wrist, which was noted to reflect a standard approach for 
a dorsal ganglion.  The scar was not radial but instead was 
located directly over the dorsum of the hand.  The scar 
measured 5 centimeters in length, and was neither 
hypertrophic nor tender.  The examiner also stated that it 
was difficult to perform a detailed sensibility examination 
in response to the veteran's complaints of diminished 
sensibility over the dorsum of the right hand, although he 
noted that the veteran was able to demonstrate grossly the 
distinction between fingertip and fingernail.  The examiner 
further indicated that the veteran's diminished sensibility 
reflected a nonanatomic distribution affecting both the 
dorsum and palmar aspects of the three digits as well as the 
dorsum of the entire wrist.  He then commented as follows:

It is expected that he would have 
diminished sensibility distal to the site 
of the dorsal wrist surgery.  However, 
the incision is not especially radial in 
location, and it is perhaps somewhat 
unlikely that a major branch of the 
dorsal radial sensory nerve was 
transected in its conduct.  Even if this 
were the case, such a complication would 
not account for the patient's diminished 
sensibility on the palmar aspect of these 
three digits.  Rather, the patient's 
distribution of disturbed sensibility 
more likely reflects carpal tunnel 
syndrome with perhaps a contributing 
factor from the dorsal wrist sensory 
branch.

The examiner then stated that based on his findings, he had 
reached the following conclusions:

The patient's diminished utility of the 
hand may be significant.  However, it has 
not been significant as to result in 
atrophy either within the hand or the 
forearm.

He has diminished sensibility in the 
median nerve distribution of the right 
hand.  This more likely than not reflects 
his carpal tunnel syndrome rather then 
the aforementioned dorsal wrist ganglion 
surgery.

There is no etiologic relationship 
between the patient's wrist ganglion 
surgery and the development of carpal 
tunnel syndrome.  Rather the patient's 
diabetes appears to be an etiologic 
factor in the development of carpal 
tunnel syndrome.  The patient's 
complaints of diminished grip strength in 
the right hand may have several etiologic 
factors.  His radiographs do not 
demonstrate marked arthrosis of the wrist 
and therefore it is considered more 
likely than not that the patient's dorsal 
wrist ganglion surgery has contributed 
little to the development of arthritis in 
the wrist and that it is more likely than 
not that the ganglion surgery accounts 
little for the patient's diminished grip 
strength.  Rather, his carpal tunnel 
syndrome may have manifested itself, as 
it frequently does, in diminished grip 
strength.

A 10 percent evaluation may be assigned for a scar which is 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118; DC 7803 (2001).

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118; DC 7804 (2001).

Other scars are rated on limitation on function of the part 
affected.  38 C.F.R. § 4.118; DC 7805 (2001).

The veteran's dorsal right wrist scar, secondary to ganglion 
cyst excision, has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.118, DC 7804, pursuant 
to which the severity of superficial scars which are tender 
and painful on objective demonstration is evaluated.  Under 
this code, a 10 percent rating is the only - and therefore 
the highest - rating available.  As such, an increased rating 
under either DC 7804 or DC 7803 cannot be assigned.  Pursuant 
to the provisions of DC 7805, the Board has considered the 
veteran's right wrist scar in relation to limitation of 
function.  In this regard, the Board notes that DC 5215 
authorizes a 10 percent rating for limitation of motion of 
the wrist (major or minor), if dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  This is the maximum rating possible under DC 5215 
and as such, it would not afford the veteran a higher rating 
in this case.

The RO noted in the July 2001 supplemental statement of the 
case that the scar from the ganglion cyst removal was not 
painful or tender, but continued the currently assigned 10 
percent evaluation on the stated basis that the veteran could 
have an exacerbation of pain and tenderness in the area of 
the scar.  However, the Board notes that the ganglion cyst 
removal scar has on several examinations been described as 
well healed.  On most recent examination in May 2001, the 
examiner described the scar as well healed and neither 
hypertrophic nor tender.  Thus, the Board has considered 
whether there are other more appropriate diagnostic codes 
that the veteran's service-connected right wrist disability 
could be rated under that might afford him a higher rating.  
Part of the determination relative to the nature and extent 
of a disability resulting from an incident of military 
service is examination of the question of whether one rating 
code is "more appropriate" than another that may have been 
previously employed.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (implicitly 
holding that the Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (citations omitted); see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (observing that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology).  As set 
forth below, the Board finds that the veteran's right wrist 
disorder is more appropriately rated under Diagnostic Code 
8514.  

The Board notes that the veteran's principal complaints 
relate to neurological manifestations, including tingling, 
numbness, and decreased grip strength and finger movements.  
Disability with respect to neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function.  See 38 C.F.R. § 4.120 
(2001). 

As the veteran has been shown by the evidence to be right-
handed, the disability levels for the major or dominant 
extremity are for application in this case.  Under DC 8514, a 
20 percent evaluation may be assigned for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
major upper extremity; such paralysis which is moderate in 
degree warrants a 30 percent evaluation.  A 50 percent 
evaluation requires severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8514 (2001).  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding DC 8510 (2001).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
moderate degree.  Id.

The medical evidence refers to two nerves which are for 
potential application in this case - the right radial nerve 
and the right median nerve.  A review of the evidence reveals 
that no examiner has related the veteran's median nerve 
complaints to his right wrist ganglionectomy.  In fact, the 
majority of examiners have clearly indicated that the 
veteran's carpal tunnel syndrome and symptoms from median 
nerve impairment are unrelated to the veteran's service-
connected right wrist disability.  Further, such examiners 
have indicated that most if not all of the veteran's motor 
weakness of the right hand is due to such pathology.  As 
such, an evaluation under the provisions of 38 C.F.R. 
§ 4.124a, DC 8515, is not for application.

Regarding the veteran's right radial nerve, the Board notes 
that the physician's assistant who performed the April 1999 
hand, thumb and fingers examination and the peripheral nerves 
examination diagnosed "[s]ymptoms of swelling and pain on 
the dorsum of the wrist in the nerve distribution of the 
cutaneous branch of the radial nerve (which provides 
sensation to that part of the hand).  This nerve could have 
been damaged at the time of his ganglion wrist surgery."  He 
further concluded that "I think it is at least as likely as 
not that at least some of these symptoms on the dorsum of his 
wrist involving the sensory nerve distribution of his hand do 
have [a] relationship to his original surgery."  Similarly, 
the examiner who performed the May 2001 hand, thumb and 
fingers examination stated that the veteran's dorsal wrist 
surgery would be expected to cause some diminished 
sensibility distal to the surgical site although he did find 
it unlikely that a major branch of the dorsal radial sensory 
nerve was transected in the ganglion cyst surgery.  
Nonetheless, he concluded that while any such sensory changes 
on the palmar aspect of three of the veteran's right digits 
were primarily due to the veteran's carpal tunnel syndrome, 
there was perhaps some disturbed sensibility from the dorsal 
wrist radial nerve branch.   

The Board acknowledges that at least one examiner failed to 
find any actual neurological deficit of the veteran's radial 
nerve, and that the examiners that have found neurological 
deficits related to the radial nerve have expressed some 
uncertainty about the relationship of that pathology to the 
veteran's service-connected right wrist disability.  For 
example, the VA neurologist who performed the May 2001 
peripheral nerves examination stated that no objective 
neurological deficit could be found despite neurological 
testing.  In addition, the physician's assistant who 
performed the April 1999 hand, thumb and fingers examination 
and the peripheral nerves examination, cited above, expressed 
some uncertainty about the etiology of the paresthesias, 
noting that the cause of some of the veteran's symptoms and 
physical findings was not clear from the records provided. 

However, after a careful review of the record, the Board 
finds that the evidence raises at least a reasonable doubt 
that some impairment of the right radial nerve affecting the 
dorsum of the right wrist may be due to the excision of the 
ganglion cyst in service.  Resolving all such reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's right wrist disability is more appropriately rated 
under DC 8514 rather than DC 7804 and as such, a 20 percent 
disability evaluation is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).

The medical evidence indicates that the veteran's right wrist 
scar constitutes, at best, a "contributing factor" to his 
sensory defects, and that only "some of these symptoms on 
the dorsum of his wrist" involving the sensory nerve are 
related to his original ganglion removal surgery.  Therefore, 
the Board finds that the degree of disability caused by the 
veteran's right wrist disability is no more than mild, 
warranting a 20 percent rating under DC 8514.  However, as 
the incomplete paralysis caused by the disability in question 
is not moderate in degree, particularly in light of the fact 
that only some of the sensory impairment has been attributed 
to the scar, a higher evaluation to 30 percent is not 
warranted by the evidence.  

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's dorsal 
right wrist scar, secondary to ganglion cyst excision.  The 
Board would point out that its determination of the instant 
claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  However, in the statement 
of the case (SOC) issued in December 1997, the RO explicitly 
considered applying the provisions of 38 C.F.R. 
§ 3.321(b)(1), relating to an extraschedular rating, but 
determined that the nature of the veteran's dorsal right 
wrist scar, secondary to ganglion cyst excision, was neither 
unusual nor exceptional in nature, and it had not been shown 
to markedly interfere with employment or require frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.  The Board agrees, particularly 
in light of the finding, above, that the great majority of 
the veteran's symptomatology, which affects the veteran's 
employment to some extent, is due to his carpal tunnel 
syndrome.  Hence, consideration under 38 C.F.R. § 3.321(b)(1) 
is not warranted.


ORDER

An increased disability rating to 20 percent for the 
veteran's dorsal right wrist scar, secondary to ganglion cyst 
excision, is granted, subject to the controlling regulations 
governing the payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

